Exhibit 99.2 UNITED STATES BANKRUPTCY COURT MIDDLE DISTRICT OF FLORIDA JACKSONVILLE DIVISION In re: a21, INC., et al.,1 Debtors. : Case No. 03:08-bk-07610-PMG Chapter 11 Jointly Administered with cases 03:08-bk-07611-PMG and 03:08-bk-07612-PMG DEBTORS’ COMBINED PLAN OF LIQUIDATION OF A21, INC., SUPERSTOCK, INC. AND ARTSELECT, INC. a21, Inc. (“a21”), SuperStock, Inc. (“SuperStock”) and ArtSelect, Inc. (“ArtSelect” and together with a21 and SuperStock, the “Debtors”), as Debtors and Debtors-in-Possession, propose the following Combined Plan of Liquidation pursuant to Chapter 11 of the Bankruptcy Code.The Plan is a plan of self-liquidation by which the Debtors, under the control of the Bankruptcy Court, shall sell the Debtors’ assets and business free and clear of all liens, claims and encumbrances and pay the creditors to the fullest extent possible from the Cash so created. Subject to the restrictions in Section1127 of the Bankruptcy Code, the Debtors reserve the right to alter, amend or modify the Plan before its substantial completion. ARTICLE 1. DEFINITIONS The following shall have the respective meanings specified below, unless the context otherwise requires. Unless otherwise indicated the singular shall include the plural and the plural shall include the singular. 1.1.“a21” means Debtor a21, Inc. 1.2.“Administrative Expense” means any cost or expense of administration of the Chapter 11 Case allowed under Sections 503(b) and 507(a)(1) of the Bankruptcy Code, including, without limitation, any actual and necessary expenses of preserving the Estate of the Debtors, any actual and necessary expenses of operating the business of the Debtors, all legal and professional fees of counsel for the Debtors and other compensation or reimbursement of expenses to the extent allowed by the Bankruptcy Court under Section 330 or Section 503 of the Bankruptcy Code, and any fees or charges assessed against the Estate of the Debtors under Chapter 123 of Title 28, United States Code. 1.3.“Allowed” means, with respect to an Administrative Expense, a Secured Claim, a Priority Claim, or an Unsecured Claim, any such Claim, proof of which was timely and properly filed or, if no proof of claim was filed, which has been or hereafter is listed by the Debtors on their schedules as liquidated in amount and not disputed or contingent, and, in either case, a Claim as to which no objection to the allowance thereof has been interposed on or before the Confirmation Date or such other applicable period of limitation fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or as to which any objection has been determined by Final Order to the extent such objection is determined in favor of a claimant. Unless otherwise specified herein or by order of the Bankruptcy Court, an “Allowed Administrative Expense” or an “Allowed Claim” shall not, for purposes of computation of distributions under the Plan, include interest on such Claim for the period from and after the Petition Date. 1.4.“ArtSelect” means Debtor ArtSelect, Inc. 1.5.“ArtSelect Noteholders” means the holders of $2.4 million of secured notes (“ArtSelect Notes”) bearing interest at 6% per year, which are secured by substantially all the assets of ArtSelect, provided that, with respect to up to $3million of the Assets of ArtSelect, the ArtSelect Notes are junior to the Senior Notes. 1.6.“Art Select Purchase Agreement” shall mean the agreement for the purchase and sale of substantially all of the assets (other than accounts receivable, Cash and certain other excluded assets) of the Debtor ArtSelect with Metaverse Corporation (the “ArtSelect Buyer”), as purchaser, for $700,000 (the “ArtSelect Base Contract”)2, provided that if the Auction results in a price higher than the price offered in the ArtSelect Base Contract, then the form of agreement entered into with the successful bidder at the Auction shall be the ArtSelect Purchase Agreement. The assets being sold are described in the ArtSelect Base Contract (the “ArtSelect Assets”). 1.7.“AppleJack” means AppleJack Art Partners, Inc. 1.8.“Auction” means the separate Auctions for the sale of (i)the ArtSelect Assets, (ii)the SuperStock Assets, and (iii)the UK SuperStock shares ( if a purchaser for the UK Superstock shares is located and a purchase contract is signed prior to confirmation) to the high bidders for Cash, which sales shall be pursuant to the form of the Purchase Agreement, as described in more detail in Section 5.1 hereof. 1.9.“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, and set forth in Section 101, et seq. of Title 11 of the United States Code. 1.10.“Bankruptcy Court” means the United States Bankruptcy Court for the Middle District of Florida, Jacksonville Division. 1.11.“Bankruptcy Rules” means the Rules of Bankruptcy Procedure, as amended from time to time, as applicable to the Chapter 11 Case, including the Local Rules of the Bankruptcy Court. 1.12.“Business Day” means any day on which commercial banks are open for business in Jacksonville, Florida. 1.13.“Cash” means cash, cash equivalents, readily marketable direct obligations of the United States of America, certificates of deposit issued by banks, plus any interest earned or accrued thereon. 1.14.“Chapter 11 Cases” means the cases under Chapter 11 of the Bankruptcy Code, commenced by the filing of voluntary petitions and styled In re a21, Inc., In re SuperStock Inc. and In re ArtSelect. 1.15.“Claim” means any right to payment from Debtors, whether or not such right is reduced, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured; or any right to an equitable remedy for breach of performance if such breach gives rise to a right of payment from the Debtors, whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured. 1.16.“Confirmation Date” means the date on which the Bankruptcy Court shall enter the Confirmation Order. 1.17.“Confirmation Order” means the order entered by the Bankruptcy Court confirming the Plan in accordance with the provisions of Chapter 11 of the Bankruptcy Code. 1.18.“Consummation” means, with respect to the Plan, the substantial completion of all tasks assigned in the Plan. 1.19.“Creditor” means any Person that is the holder of a Claim against the Estate of any of the Debtors that arose before the Petition Date, or a Claim against the Estate of the Debtors of a kind specified in Section 348(d), 502(f), 502(c), 502(h) or 502(i) of the Bankruptcy Code. 1.20.“Debtors” means a21, Inc., SuperStock, Inc. and ArtSelect, Inc. 1.21.“Disclosure Statement” means the written statement describing the Plan that is approved by the Bankruptcy Court and distributed in accordance with Section 1125(b) of the Bankruptcy Code. 1.22.“Disputed Claim” means a Claim as to which the Debtors or any other party in interest has interposed or will interpose an objection in accordance with the Plan, the Disclosure Statement, the Bankruptcy Code, and the Bankruptcy Rules, which objection has not been withdrawn or determined by a Final Order. 1.23.“Distribution Date” means any date on which a distribution is made. 1.24.“Distribution Reserve” has the meaning ascribed to it in Section 4.2. 1.25.“Effective Date” means a Business Day selected by the Debtors that is (i) after the Confirmation Order becomes a Final Order, (ii)after at least one of the proposed sales has closed, and (iii)satisfies the conditions set forth in Section 5.2 of this Plan. 1.26.“Equity Interest” means any stock interest in the Debtors, including any options to acquire stock of the Debtors. 1.27.“Estate” means the estate created pursuant to Section 541 of the Bankruptcy Code upon the commencement of the Chapter 11 Case. 1.28.“Final Order” means an order of the Bankruptcy Court or a court having jurisdiction to hear appeals from orders of the Bankruptcy Court which has not been reversed, modified, amended or stayed by a court of competent jurisdiction within the time permitted by applicable law or rule, and which has become final and nonappealable and is in full force and effect. 1.29.“Landlord” means Welsh SuperStock Florida, LLC, as successor in interest to NL Ventures IV Centurion LP, which is the landlord of Debtor’s Jacksonville, Florida office building. 1.30.“Person” means an individual, a corporation, a partnership, an associates, a joint stock company, a joint venture, an estate, a trust, an unincorporated organization or a government or any political subdivision thereof, or other entity. 1.31.“Petition Date” means the date on which the Debtors filed their petitions for relief commencing the Chapter 11 Cases. 1.32.“Plan” means this Chapter 11 Combined Plan of Liquidation, either in its present form or as it may be altered, amended, or modified from time to time. 1.33.“Priority Claim” means any Claim accorded priority in right of payment under Section 507(a) of the Bankruptcy Code. 1.34.“Priority Tax Claim” means a claim of a governmental unit of the kind specified in Subsection 507(a)(8) of the Bankruptcy Code. 1.35.“Pro Rata” means in the proportion that the amount of an Allowed Claim against the Debtors in a particular class bears to the aggregate amount of all Allowed Claims against the Debtors in that class. 1.36.“Purchase Agreements” means the ArtSelect Purchase Agreement, SuperStock Purchase Agreement and UK Subsidiary Purchase Agreement (if a purchaser for the stock of the UK Subsidiary is secured). 1.37.“Schedules” means the schedules of assets and liabilities and the statement of financial affairs described in Section 521 of the Bankruptcy Code and the Official Bankruptcy Forms, and as filed by the Debtors. 1.38.“Secured Claim” shall mean a Claim, to the extent the Claim is secured by a lien, security interest or other encumbrance which has been properly perfected as required by applicable law for the property owned by the Debtors. A claim is only a Secured Claim up to the value of the Creditor's interest in the collateral securing the Claim. 1.39.“Senior Noteholders” means the $15.5 million of 5% Senior Secured Convertible Notes (“Senior Notes”), which are secured by a lien on substantially all the Debtors’ assets, including accounts receivable, inventory, contracts, general intangibles, equipment and certain other collateral.Queequeg Partners, LP is agent (“Senior Noteholders Agent”) for the Senior Noteholders. 1.40.“SuperStock” means Debtor
